OPINION — AG — ** NEWSPAPER — PUBLICATION — WELFARE NAMES ** SENATE JOINT RESOLUTION NO. 16, DOES NOT MAKE IT UNLAWFUL FOR A NEWSPAPER TO COPY AND PUBLISH THE " NAMES OF RECIPIENTS OF PUBLIC ASSISTANCE " OBTAINED BY IT FROM AN INSPECTION OF " MONTHLY WARRANT REGISTERS " FURNISHED COUNTY BOARDS OF PUBLIC WELFARE BY THE STATE DEPARTMENT OF PUBLIC WELFARE, AND THAT THIS IS TRUE EVEN THOUGH SOME PERSON MAY USE THE LIST OF NAMES SO PUBLISHED " FOR COMMERCIAL OR POLITICAL PURPOSES. " (PUBLIC WELFARE RECIPIENTS, LISTS, RELEASE NAMES, PUBLIC INSPECTION, PUBLIC RECORD) CITE: 51 Ohio St. 24 [51-24], 56 Ohio St. 183 [56-183], OPINION NO. JUNE 19, 1953 — RADER, 56 Ohio St. 183.1 [56-183.1] (FRED HANSEN)